Citation Nr: 9928443	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
recurrent, spontaneous left pneumothorax for the period 
beginning October 7, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1981 to 
January 1984.

This appeal originally arose from a March 1992 rating action 
which continued a noncompensable disability evaluation for 
the veteran's recurrent, spontaneous left pneumothorax.  The 
veteran appealed from that decision.  In a July 1992 rating 
action, pursuant to a decision by the Regional Office (RO) 
hearing officer, the evaluation for the recurrent, 
spontaneous left pneumothorax was increased to 10 percent 
effective December 27, 1991.  The veteran continued his 
appeal for a higher rating and claimed an earlier effective 
date for the grant of the compensable evaluation.

The case was initially before the Board of Veterans' Appeals 
(Board) in March 1995 when it was remanded for further 
action.  The case was again before the Board in December 1996 
when it was again remanded.  A final decision was entered by 
the Board in February 1999 with respect the issues of an 
evaluation in excess of 10 percent for recurrent, spontaneous 
left pneumothorax for the period previous to October 7, 1996, 
and an effective date prior to December 27, 1991, for the 
assignment of a 10 percent disability evaluation for 
recurrent, spontaneous left pneumothorax.  The issue of 
entitlement to an evaluation in excess of 10 percent for 
recurrent, spontaneous left pneumothorax for the period 
beginning October 7, 1996, was remanded.  The veteran's case 
was returned to the Board in July 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.

2.  The manifestations of the veteran's recurrent, 
spontaneous left pneumothorax include dyspnea on extreme 
exertion; the veteran experiences minimal symptomatology with 
no functional incapacity as a result of the recurrent, 
spontaneous left pneumothorax.  The evidence does not 
establish that the veteran's respiratory disorder is 
productive of more than mild disability.



CONCLUSION OF LAW

An evaluation in excess of 10 percent for the veteran's 
recurrent, spontaneous left pneumothorax for the period 
beginning October 7, 1996, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, Codes 6814-
6602 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 10 percent 
for recurrent, spontaneous left pneumothorax for the period 
beginning October 7, 1996.  The Board finds that the claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim that is 
plausible.  The Board remanded the veteran's claim in 
February 1999 as a result of the October 7, 1996, revision in 
the regulations pertaining to the respiratory system.  The 
veteran was scheduled for a respiratory examination, to 
include pulmonary function tests, for the express purpose of 
evaluating the current severity of the residuals of his 
recurrent, spontaneous left pneumothorax.

The veteran was advised, prior to the examination, in 
writing, of all consequences of his failure to report for the 
examination in order that he for him to make an informed 
decision regarding his participation in said examination.  
Nevertheless, the record shows that he failed to report for 
an examination scheduled for March 16, 1999, and re-scheduled 
for March 23, 1999.  We are satisfied that reasonable efforts 
have been made to properly develop all relevant facts and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected recurrent, 
spontaneous left pneumothorax.  The Board has identified 
nothing in this historical record which suggests that the 
current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
this disability.

At the time of VA examination in April 1995 it  was reported 
that the veteran was not currently on any medication or under 
a doctor's care for his chest problem.  It was noted that he 
had left the Post Office in 1991 due to health reasons as a 
result of a lung collapse.  His current main problem was 
shortness of breath on doing yard work and when he lifted 
more than 50 pounds.  He had a soreness on the left side of 
his chest and frequently caught cold.

On examination there was no sign of any respiratory distress.  
The veteran's lips were not cyanotic.  The chest was 
symmetrical in contour and equal in expansion.  A scar was 
noted on the left side of the chest wall that was healed.  
Chest measurement was 38 inches on expiration and 40 inches 
on inspiration.  The lungs were well expanded.  There were no 
rales, wheezing, rhonchi or impairment of breath sounds.  
There was hyperresonance on percussion.  The diagnosis was 
residuals of left thoracotomy secondary to spontaneous 
pneumothorax with three episodes with shortness of breath 
subjectively on yard working or lifting fifty pounds with 
soreness on his left side.

A pulmonary function study was completed in June 1995.  
Forced Expiratory Volume in one second (FEV-1) was 
103 percent of predicted and the ratio of FEV-1 to Forced 
Vital Capacity (FEV-1/FVC) was 114 percent of predicted.  
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB))was 48 percent of predicted.  
It was indicated that the FEV-1 and FEV-1/FVC were normal and 
that the diffusing capacity was decreased.

Another VA respiratory examination of the veteran was 
conducted in February 1998.  It was reported that he was 
currently asymptomatic.  He complained of no dyspnea on 
exertion except on extreme degrees of exercise or when 
working out.  He climbed stairs without breathlessness and 
worked at the Post Office on a daily basis which required 
frequent and fairly heavy lifting without incapacity.  He 
denied a chronic cough.  He reported intermittent pain at the 
site of the surgery on the average of once a week which was 
localized to the site of the incision.

The veteran reported that he had increased frequency and 
severity of colds, having four colds per year that lasted 
anywhere from two to three weeks at a time.  It was reported 
that his last chest X-ray was in October 1997 and it showed 
post-surgical scarring and no other abnormality.  It was 
noted that, in general, he had no functional incapacity at 
present.

On examination, the veteran was found to be in no distress, 
breathing normally.  His respiratory rate was 16 and was 
unlabored.  The lungs were clear to auscultation and 
percussion and the breath sounds were good diffusely 
throughout both lung fields.  Rales and rhonchi were not 
audible.  The diagnosis was status post spontaneous 
pneumothorax with partial left lung resection.  The examiner 
concluded that the veteran was currently experiencing only 
minimal symptomatology and had no functional incapacity as a 
result of this problem.

It was reported that the veteran canceled a pulmonary 
function test that was scheduled by the VA for February 1998 
as he was unable to come.  Following the Board's February 
1999  remand, as noted above, the veteran failed to appear 
for a VA examination that was scheduled and re-scheduled for 
March 1999.

II. Analysis

A change in the law concerning the evaluation of respiratory 
disabilities required the VA to decide whether the veteran 
was entitled to an increased rating during two distinct time 
periods; previous to the October 7, 1996, change in the 
rating schedule as well as the current issue for 
consideration, effective from October 7, 1996, forward. 

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  While, in Rhodan v. 
West, 12 Vet. App. 55 (1998), the United States Court of 
Appeals for Veterans Claims stated that a liberalizing 
regulation cannot be applied retroactively under Karnas 
unless the regulation contains language that permits it to be 
so applied., the veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.

Under 38 C.F.R. § Part 4, Code 6814, which was effective 
prior to October 7, 1996, spontaneous pneumothorax warranted 
a 100 percent evaluation for a period of six months.  
Thereafter, the residuals were evaluated by analogy to 
bronchial asthma under the provisions of 38 C.F.R. § Part 4, 
Code 6602.  Under 38 C.F.R. § Part 4, Code 6602, which was 
effective prior to October 7, 1996, a 10 percent evaluation 
was for assignment for mild bronchial asthma manifested by 
paroxysms of asthmatic-type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attack had to be 
of record.  A 30 percent evaluation required moderate 
bronchial asthma manifested by rather frequent asthmatic 
attacks (separated by only ten to fourteen day intervals) 
with moderate dyspnea on exertion between attacks.

As a result of the October 7, 1996, revision in the 
regulations pertaining to the respiratory system, the 
residuals of a pneumothorax are to be rated under Diagnostic 
Code 6843.  This Code provides that a 30 percent disability 
evaluation will be assigned where there is an FEV-1 of 56 to 
70 percent of predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56 to 65 percent predicted.  A 10 percent 
disability evaluation is for assignment where there is an 
FEV-1 of 71 to 80 percent of predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) 66 to 80 percent predicted.

When the veteran was examined in April 1995 there was no sign 
of any respiratory distress, the chest was symmetrical in 
contour and equal in expansion, the lungs were well expanded 
with no rales, wheezing, rhonchi or impairment of breath 
sounds and the chest was hyperresonant on percussion.  A 
pulmonary function test in June 1995 found that FEV-1 was 
103 percent of predicted and FEV-1/FVC was 114 percent of 
predicted.  DLCO was 48 percent of predicted.  These findings 
were evaluated in determining the veteran's entitlement to an 
evaluation in excess of 10 percent for recurrent, spontaneous 
left pneumothorax for the period previous to October 7, 1996.

Application of the rating criteria, which became effective 
October 7, 1996, for the veteran's service-connected 
respiratory disability, requires that the veteran undergo 
pulmonary function testing.  However, as the veteran canceled 
scheduled pulmonary function testing for February 1998 and 
failed to appear for the examinations in March 1999, there 
are no contemporaneous results of pulmonary function testing 
to consider under the new rating criteria.  Accordingly, the 
Board is unable to evaluate the veteran's claim under the new 
rating criteria.

Applying the old rating criteria, the Board notes that when 
the veteran was examined in February 1998 it was reported 
that he complained of no dyspnea on exertion except on 
extreme degrees of exercise or when working out, that he 
climbed stairs without breathlessness and that he worked at 
the Post Office on a daily basis, a job that required 
frequent and fairly heavy lifting and which he performed 
without incapacity.  Not only was he found to be breathing 
normally but his lungs were clear to auscultation and 
percussion and the breath sounds were good diffusely 
throughout both lung fields with no rales and rhonchi 
audible.

The examiner's conclusions were that the veteran was 
experiencing only minimal symptomatology and that he had no 
functional incapacity as a result of the recurrent, 
spontaneous left pneumothorax.  Based upon the information 
provided by the veteran as well as the findings made on 
examination, it may be concluded that the veteran's breathing 
is not frequently impaired and dyspnea does not occur unless 
exertion is extreme.  Accordingly, an evaluation in excess of 
10 percent for his service-connected respiratory condition 
for the period beginning October 7, 1996, is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Codes 6814-6602

The Board, having reviewed the entire record, does not find 
the evidence to be so evenly balanced and application of the 
doctrine of reasonable doubt is therefore precluded.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
recurrent, spontaneous left pneumothorax for the period 
beginning October 7, 1996, is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

